Citation Nr: 1220082	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 (West 2002) for additional coronary artery disease due to treatment at a Department of Veterans Affairs (VA) medical center.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional coronary artery disease due to treatment at a VA facility.  This case was previously before the Board in February 2011, at which time it was remanded for additional development of the record.  In November 2011, the Board requested an opinion from a VA physician.  That opinion was obtained and, by letter dated February 2012, the Veteran was provided a copy of it and given 60 days to submit additional evidence.  See 38 C.F.R. §§ 20.901, 20.902 (2011).  No response was received.  


FINDINGS OF FACT

1.  The Veteran was treated by the VA for coronary artery disease beginning in 2004.  

2.  There is no competent and probative medical evidence establishing that VA treatment resulted in additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional coronary artery disability due to treatment at a VA medical center have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated July 2008, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate his claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include Social Security Administration records, private and VA medical records, including an opinion from a VA physician, and the Veteran's testimony at two hearings, including one before the undersigned.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

A medical opinion regarding the whether the Veteran has additional coronary artery disability due to VA treatment has been associated with the claims folder.  The opinion was rendered by a medical professional following a thorough review of the record.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the opinion is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In pertinent part, 38 U.S.C.A. § 1151 provides:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was- 

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2008).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and regulation, section 1151 claims for additional disability are treated similarly to claims for service connection.  See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation under Chapter 31 of title 38, United States Code; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability.

The record establishes the Veteran underwent coronary artery bypass graft times four when hospitalized at a private facility from April to May 2002.  

VA outpatient treatment records disclose the Veteran was seen in the cardiology clinic in November 2004.  It was reported that the left ventricular ejection fraction was 49 percent on testing in July 2004.  The assessment was coronary artery disease, status post coronary artery bypass graft.  No angina was reported, but it was indicated the Veteran had dyspnea on exertion.  Metoprolol was added to the medications the Veteran was prescribed.  The dosage was increased in February 2006.  An echocardiogram in October 2006 revealed there was no diagnostic evidence for stress-induced ischemia.  

As noted above, the Veteran's claims folder was forwarded to a VA physician who reviewed the chart and summarized the salient visits.  He noted an echocardiogram in January 2005 revealed a left ventricular ejection fraction of 45-50 percent.  Cardiac catheterization in June 2005 demonstrated a 25 percent stenosis at the distal left main.  The proximal circumflex had a 25 percent stenosis within the stented segment.  The right coronary artery had a 50 percent stenosis in the distal third of the vessel segment.  A stress echocardiogram in August 2005 suggested single vessel coronary artery disease.  The risk of perioperative complications due to myocardial ischemia appeared to be high.  Medical management was recommended in December 2005 and February 2006, and on both visits, his dosage was increased.  An echocardiogram stress test in October 2006 showed no evidence of ischemia.  

Based on the findings summarized above, the VA physician concluded it was less likely than not that the Veteran suffered additional disability as a result of the VA not providing treatment for the occluded/partially occluded arteries found during the July 2004 left heart catheterization.  He stated the VA physicians provided appropriate treatment for the occluded/partially occluded arteries.  They treated him with escalating doses of anti-anginal medications.  He reviewed three options for treating the Veteran, noting that percutaneous coronary intervention of the occluded saphenous vein grafts was not recommended.  The physician acknowledged that percutaneous coronary intervention might have been an option, but noted there is conflicting information regarding the severity of the right coronary artery lesion.  Based on the conflicting reports, it was not certain that performing percutaneous coronary intervention would have improved his angina symptoms.  The treating physicians were reasonable to try maximizing anti-anginal therapy first, before considering percutaneous intervention of the right coronary artery.  The final option, a re-do coronary artery bypass graft, was a poor option for the Veteran.  The reviewing physician noted that coronary artery bypass graft is rarely recommended unless there is compromise of blood flow to the left anterior descending coronary artery and, in this case, there was a patent graft to that artery.  In addition, given the Veteran's poorly controlled diabetes, there would be a high chance for postoperative complications after a second sternotomy.  

The Board acknowledges the Veteran's assertions that the treatment he received from the VA resulted in additional cardiac disability.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to his symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

Thus, the only evidence supporting the Veteran's claim consists of his statements.  In contrast, the opinion of the VA physician must be accorded greater probative value.  The fact remains that the competent and probative medical evidence fails to establish that the Veteran had increased disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable.  The Board concludes that the medical findings are of greater probative value than the Veteran's allegations of additional disability.  Accordingly, entitlement to the benefits sought is denied.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional coronary artery disability due to treatment at a VA facility are denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


